Citation Nr: 1760230	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-08 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), including a separate compensable evaluation for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel





INTRODUCTION

The Veteran had active service from May 2006 to September 2006 and from September 2007 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection and assigned separate 10 percent ratings for PTSD and TBI with headaches and sleep disturbances.  A February 2014 rating decision increased the rating for PTSD to 50 percent from the date of the claim, granted service connection for post-concussion headaches with a 10 percent rating from the date of the claim, and removed the separate 10 percent rating for TBI from the date of the claim. 


FINDINGS OF FACT

1.  The Veteran's PTSD is not characterized by occupational and social impairment with deficiencies in most areas.

2.  The residuals of the Veteran's TBI are contemplated in the currently assigned ratings for PTSD, tinnitus, and post-concussion headaches.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent for PTSD, including a separate compensable evaluation for TBI, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2016); 38 C.F.R. §§ 3.321, 4.124a, 4.130, Diagnostic Codes 8045, 9411 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The claims arise from disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs) and VA treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations in conjunction with his claims.  Overall, the examiners provided well-reasoned rationales for the opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.

II.  Higher Rating

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2017).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C. § 1155 (2012).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2017).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2017).

When an appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119(1999). However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is seeking an evaluation in excess of 50 percent for PTSD.  The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.
	
Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  38 C.F.R. § 4.130.   

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

The Veteran is also seeking a separate 10 percent rating for TBI.  Diagnostic Code 8045 provides for the evaluation of TBI.  38 C.F.R. § 4.124a.  There are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  They are evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" whether or not they are part of cognitive impairment.  However, a rater is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another Diagnostic Code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. 

Emotional/behavioral dysfunction is evaluated under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Physical (including neurological) dysfunction is evaluated based on the following list, under an appropriate Diagnostic Code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  Residuals not listed above that are reported on an examination are evaluated under the most appropriate Diagnostic Code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. 

The need for special monthly compensation is considered for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet. 

Note (1) to Diagnostic Code 8045 states:  There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified'" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition. 

Note (2) to Diagnostic Code 8045 states:  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 

Note (3) to Diagnostic Code 8045 states:  "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4) to Diagnostic Code 8045 states:  The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  38 C.F.R. § 4.124(a).

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  

At June 2010 VA treatment the Veteran reported nightmares, difficulty sleeping, anger, and irritability.  He denied being involved in any physical altercations or violent outbursts.  The Veteran also denied isolating himself, issues with concentration and memory, or past or present suicidal or homicidal ideation.  His anxiety was most often triggered when he thought about losses that he witnessed and that were happening in Afghanistan, and what veterans deal with.  The Veteran said that he sometimes got depressed for short periods when thinking about the current conflicts.  He was unemployed and planned to go back to school.  A PTSD screening test showed that the Veteran had nightmares, tried hard not to think about stressors, avoided situations that reminded him of stressors, was constantly on guard, watchful, and easily startled, and felt numb or detached from others, activities, and surroundings.

The Veteran complained of severe concentration problems and forgetfulness and very severe difficulty falling and staying asleep at January 2011 VA treatment.  It was noted that he had severe symptoms of anxiety, depression, irritability, and poor concentration.

At March 2011 VA treatment the Veteran was evaluated for problems with attention and concentration that were causing academic difficulties.  In March 2011 the Veteran had a VA PTSD examination at which he reported continuing nightmares and flashbacks.  On examination, affect was constricted, attention was intact, the Veteran was oriented to person, time, and place, thought process and content were unremarkable, there were no delusions, and he understood the outcome of behavior and that he had a problem.  The Veteran did not have hallucinations, inappropriate behavior, or obsessive/ritualistic behavior.  He experienced panic attacks five to ten times a week that lasted up to 30 minutes.  During the attacks the Veteran isolated himself.  There were not any homicidal or suicidal thoughts, and impulse control was good.  The Veteran had not had episodes of violence, did not have problems with activities of daily living, and was able to maintain personal hygiene.  Remote, recent, and immediate memory were normal.

The Veteran had a VA examination for TBI in April 2011 at which he reported headaches twice a week that were not prostrating and difficulty sleeping.  He denied dizziness and vertigo, weakness or paralysis, malaise, mobility problems, balance problems, difficulty with speech, dysthesia, paresthesia, or location pain, difficulty with smell or taste, seizures, or hypersensitivity to light or sound.  The Veteran said he had problems with recent memory, attention, and concentration to things that did not interest him.  The examiner noted that the Veteran's mood was somewhat flat with anxiety and occasional panic attacks.  In the past he had gotten in altercations defending his friends.  He got together with friends and had no particular problems with crowds.  A neurological examination was normal.  At February 2013VA mental health treatment the Veteran reported nightmares, hypervigilance, and being easily startled.  

The Veteran had a VA examination for TBI in January 2014 at which he reported mild memory loss such as difficulty following conversation, remembering names of new acquaintances, finding words, or misplacing items.  He also had headaches and hearing loss and/or tinnitus.  There were no abnormalities related to judgment, social interaction, orientation, motor activities, visual or spatial orientation, communication, or consciousness.  

A January 2014 VA PTSD examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran reported not feeling close to people and preferring to be alone.  He isolated himself and did not have any social relationships.  Symptoms included anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and an inability to establish and maintain effective relationships.  The examiner did not feel that the Veteran had other symptoms attributable to PTSD.

The record does not show occupational and social impairment, with deficiencies in most areas, due to symptoms commensurate with those set out in the rating schedule for a 70 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran has been oriented to time, place, and person.  He has not had suicidal or homicidal ideation or hallucinations.  The January 2014 VA examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  This is consistent with a 30 percent evaluation.  See id.  The Board recognizes that the Veteran has symptoms that include difficulty with concentration, anxiety, panic attacks less than weekly, difficulty in establishing and maintaining effective work and social relationships, and chronic sleep impairment.  The currently assigned 50 percent rating contemplates the Veteran's symptomatology, which is consistent with occupational and social impairment with reduced reliability and productivity.  See id.

Regarding entitlement to a separate evaluation for TBI, the Veteran's symptoms related to memory, attention, concentration, and executive function correspond to a level 2 of impairment under Diagnostic Code 8045 because they cause mild functional impairment.  See 38 C.F.R. § 4.124a.  His social interaction corresponds to a level 1 of impairment for being occasionally inappropriate.  See id.  His headaches and tinnitus correspond to a level 1 of impairment for subjective symptoms for being the equivalent in severity to being mild to moderate on a daily basis.  See id.  The Veteran presently has a 10 percent evaluation for his headaches.  Furthermore, difficulties with memory, attention, concentration, and executive function, and social interaction are contemplated in the assigned 50 percent evaluation for PTSD.  In order to avoid improper pyramiding, a level of 0 must therefore be assigned for these facets.  See 38 C.F.R. § 4.14; 38 C.F.R. § 4.124a, Diagnostic Code 8045.  

The Veteran has a level of 0 for the facets judgment, orientation, motor activity, visual spatial orientation, communication, and consciousness.   The January 2014 VA examiner noted that there were no abnormalities in these facets.  The neurobehavioral effects facet also has a level of 0 because the symptoms such as interference with workplace and social interaction are already contemplated in other facets.  See 38 C.F.R. § 4.124a, Note (1).  Therefore, the Veteran is not entitled to a separate rating for TBI because there are not any manifestations that are not part of another assigned rating.  See 38 C.F.R. § 4.14.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a total disability rating based on individual unemployability (TDIU) in increased-rating claims when the issue of unemployability is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  At the April 2011 TBI VA examination, it was noted that the Veteran was a full-time student taking a full case load.  The Veteran reported working as a greenhouse grower at the January 2014 VA PTSD examination.  While the record shows that there may be some interference with this job due to service-connected disabilities, there is no cogent evidence of unemployability, and further consideration of a TDIU is not warranted.

Finally, in light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to staged ratings for his service-connected PTSD, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board.

There are no additional expressly or reasonably raised issues presented on the record.


ORDER

Entitlement to an initial evaluation in excess of 50 percent for PTSD, including a separate compensable evaluation for TBI, is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


